DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The pumping parts in claims 1, 2, 5, 9, and 13-20, interpreted as a thermal conductive block or equivalent thereof, see para [0018] of specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 3 recites “disposed at an upper position than a position” which is unclear. For examining purposes, the limitation will be in interpreted --disposed at a more upper position than a position--.
The terms “high” and “low” in claim 11 are relative terms which renders the claim indefinite. The term “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the limitations will be interpreted under their merits. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-6, 12, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. Patent Publication 2017/0131018, “Shin”) in view of Xu (Chinese Patent Publication CN2017772430U).

Regarding claim 1, Shin discloses a refrigerator (figs 1-3) comprising: 
a storage space (112); 
an evaporator (130) configured to cool air in the storage space based on heat exchange of a refrigerant; and 
a defroster (170) configured to remove frost formed on the evaporator, the defroster comprising: 
a pipe (172’) extended around the evaporator and comprising a circulation channel through which working fluid circulates; 
a pumping part (171) disposed at a selected position on the circulation channel of the pipe between the evaporator and the fluid storage, and configured to vaporize the working fluid to circulate the vaporized working fluid in the circulation channel.
However, Shin does not explicitly discloses a fluid storage comprising a first opening and a second opening respectively communicating with opposite end portions of the pipe, and configured to store the working fluid. Xu, however, discloses a stream generator (fig 2) having a fluid storage (2) comprising a first opening and a second opening (see annotated fig 2 below) respectively communicating with opposite end portions of a pipe (22, 24), and configured to store the working fluid (7). Xu teaches that the reservoir can discharge pressure in case of over pressurization (¶0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Shin to provide the fluid storage of Xu in order to insure over pressurization does not occur, thus reducing the chance of leakage. 

    PNG
    media_image1.png
    506
    703
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Shin and Xu discloses all previous claim limitations. Shin, as modified, further discloses wherein the first opening of the fluid storage is positioned lower than the second opening of the fluid storage (see annotated fig 2 above, Xu), and the pumping part (171, Shin) is disposed at a selected position on the circulation channel between the first opening of the fluid storage and the evaporator (such as in Xu with pumping part 1).

Regarding claim 3, the combination of Shin and Xu discloses all previous claim limitations. Shin, as modified, further discloses wherein a portion of the pipe (172’, Shin) around the evaporator is disposed at a more upper position than a position of the fluid storage (2, Shu).

Regarding claim 4, the combination of Shin and Xu discloses all previous claim limitations. Shin, as modified, further discloses wherein the first opening (see annotated fig 2 below) is disposed lower than a level of the working fluid stored (7) in the fluid storage, and the second opening (see annotated fig 2 below) is disposed higher than the level of the working fluid stored in the fluid storage.


    PNG
    media_image1.png
    506
    703
    media_image1.png
    Greyscale


Regarding claim 5, the combination of Shin and Xu discloses all previous claim limitations. Shin further discloses wherein the pumping part (171) comprises: 
a thermal conductive part (171a, fig 5) comprising a fluid passage through which the working fluid passes; and 
a heater (171b) configured to generate heat to vaporize the working fluid in the pumping part.

Regarding claim 6, the combination of Shin and Xu discloses all previous claim limitations. Shin further discloses wherein the thermal conductive part (171a) comprises aluminum (¶0104)

Regarding claim 12, the combination of Shin and Xu discloses all previous claim limitations. Shin further discloses wherein the pipe (172’) is a first pipe, the circulation channel is a first circulation channel, and the defroster further comprises at least one second pipe (172’’) extended around the evaporator and comprising a second circulation channel which the working fluid circulates.

Regarding claim 13, the combination of Shin and Xu discloses all previous claim limitations. Shin further discloses wherein the fluid passage is a first fluid passage (from 171c’ to 171d’) and the pumping part further comprises a second fluid passage (from 171c’’ to 171d’’) through which the working fluid of the second pipe passes.

Regarding claim 18, the combination of Shin and Xu discloses all previous claim limitations. Shin, as modified, further discloses wherein the pumping part (171) is configured to move the vaporized working fluid (such as described in ¶0121) along a circulation channel a direction away from the fluid storage (2, Xu).

Regarding claim 19, the combination of Shin and Xu discloses all previous claim limitations. Shin, as modified, further discloses wherein the pumping part (171, Shin) is disposed closer to the first opening than the second opening (see annotated fig 2 below, Xu, as pumping part 1 is closer).

    PNG
    media_image1.png
    506
    703
    media_image1.png
    Greyscale

Regarding claim 20, the combination of Shin and Xu discloses all previous claim limitations. Shin further discloses wherein the pumping part (171) is configured to pump the working fluid based on expansion and contraction of the working fluid (¶0121).

9.	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Xu as applied to claim 5 above, and further in view of Ito et al. (Japanese Patent Publication JP2012122652A, “Ito”).

Regarding claim 7, the combination of Shin and Xu discloses all previous claim limitations. However, they do not explicitly disclose wherein the defroster further comprises a drain plate disposed below the evaporator and configured to collect defrosted water from the frost melted by the vaporized working fluid. Ito, however, discloses a refrigerator wherein a defroster (5, 10) comprises a drain plate (10) disposed below the evaporator (6) and configured to collect defrosted water from the frost melted by vaporized working fluid. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Shin, as modified, to provide the drain plate of Ito in order to allow for disposal of the condensate. 

Regarding claim 8, the combination of Shin, Xu, and Ito discloses all previous claim limitations. Shin, as modified, further discloses wherein the thermal conductive part (such as taught by Ito with thermal conductive part 5) is in contact with the drain plate (10, Ito).

10.	Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and XU as applied to claim 5 above, and further in view of Lee et al. (Korean Patent Publication KR101437938B1, “Lee”).

Regarding claim 9, the combination of Shin and Xu discloses all previous claim limitations. However, they do not explicitly disclose wherein the pumping part further comprises a pipe connector configured to connect the pipe to the fluid passage of the thermal conductive part. Lee, however, discloses a cooling system which comprises a pipe connector (30) configured to connect a pipe (20) to the fluid passage of a thermal conductive part (5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Shin, as modified, to provide the pipe connector to allow of ease of connection of the pipe.  

Regarding claim 10, the combination of Shin, Xu, and Lee discloses all previous claim limitations. Shin, as modified, further discloses wherein the pipe connector comprises a lower thermal-conductivity material than a material of the pipe (such as taught by Lee, see page 2, lines 1-2 of translation).
	
	Regarding claim 11, the combination of Shin, Xu, and Lee discloses all previous claim limitations. Shin, as modified, further discloses wherein the pipe connector comprises a material of low thermal conductivity, and the pipe comprises a material of high thermal conductivity (such as taught by Lee, see page 2, lines 1-2 of translation).

Allowable Subject Matter
11.	Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach limitations found in claims. Specifically, providing multiple pipes with multiple fluid storage and pumping parts as laid out in these claims. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763